OPINION
DICE, Judge.
Appellant was convicted of the offense of burglary and his punishment assessed at confinement in the Texas Department of Corrections for a term of eight years.
Trial was before the court, a jury being waived, upon appellant’s plea of guilty.
This is a companion case to Wallace v. State, 429 S.W.2d 145.
The sole ground of error relied upon by appellant is the same as that overruled by this court in affirming the judgment of conviction in Wallace v. State, supra.
For the reasons heretofore stated, the judgment is affirmed.